DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201710205221.6 filed in State Intellectual Property Office of the P.R.C. (SIPO) on March 30, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 9, 2018 and IDS filed on November 9, 2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 1, 9, 11-15 are objected to because of the following informalities:
In claim 1, line 3, “a dual-gate oxide thin film transistor TFT” should read --a dual-gate oxide thin film transistor (TFT)--.
In claim 9, line 3, “the polycrystalline silicon patterned layer” should read --the polycrystalline silicon pattern layer--.
In claim 11, lines 3-5, “forming a dual-gate oxide TFT located in a sub-pixel and an electrode for display on the substrate, wherein a drain electrode of the dual-gate oxide TFT is electrically connected to the electrode for display” should read --forming the dual-gate oxide TFT located in the sub-pixel and the electrode for display on the substrate, wherein the drain 
In claim 11, lines 4-5, “wherein a drain electrode of the dual-gate oxide TFT is electrically connected to the electrode for display” appears to be redundant in view of the feature in lines 4-5 of the base claim 1. For the examination purpose, claim 11 is considered as the claim does not have the above feature.
In claim 11, line 7, “a polycrystalline silicon TFT” should read --the polycrystalline silicon TFT--. A support can be found at least in the base claim 1.
In claim 12, lines 1-2, “a step of forming the polycrystalline silicon TFT and the dual-gate oxide TFT comprises …” should read --forming the polycrystalline silicon TFT and forming the dual-gate oxide TFT comprise …-- for clarity.
In claim 12, line 18, “a drain electrode of the dual-gate oxide TFT” should read --the drain electrode of the dual-gate oxide TFT--. A support can be found at least in the base claim 1.
In claim 12, lines 19-20, “after the first interlayer insulation sub-layer, the second interlayer insulation sublayer and the gate insulation layer are etched” should read --after the first interlayer insulation sub-layer, the second interlayer insulation sublayer and the gate insulation layer are patterned--. A support can be found at least in lines 13-14 of claim 12.
In claim 13, line 3, “in a sub-pixel within a display area on the substrate” should read -- in the sub-pixel within a display area on the substrate--. A support can be found at least in the base claim 1.
In claim 14, line 11, “the bottom gate” should read --the bottom-gate-- for term consistency.
--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. US 2015/0123084.
Regarding claim 1, Kim teaches an array substrate (e.g., Figs. 1-2 and 4), comprising:
a substrate (e.g., 110, Fig. 4, [46]);
a dual-gate oxide thin film transistor TFT (e.g., 21 (M2), Figs. 2 and 4, [61], [62], [67]) located in a sub-pixel (e.g., Figs. 1-2) on the substrate and an electrode (e.g., 251, [94]) for display, wherein, a drain electrode (e.g., 219b, Fig. 4, [62]) of the dual-gate oxide TFT is electrically connected to the electrode for display (e.g., [94]; it is noted that “a drain electrode 291b” in [94] of Kim appears to be an editorial mistake in view of the contexts of [90], [91] and [94], so “a drain electrode 291b” is considered as --a drain electrode 219b--); and
a polycrystalline silicon TFT (e.g., 22 (M1), Figs. 2 and 4, [61], [86], [87]) located on the substrate.

Regarding claim 10, Kim teaches a display panel (e.g., Fig. 1), comprising the array substrate according to claim 1.
Regarding claim 11, Kim teaches a method for manufacturing the array substrate according to claim 1, comprising, forming a dual-gate oxide TFT (e.g., 21 (M2), Figs. 2 and 4) located in a sub-pixel (e.g., Figs. 1-2) and an electrode (e.g., 251, [94]) for display on the substrate, wherein a drain electrode of the dual-gate oxide TFT is electrically connected to the electrode for display (see the objection to claim 11 above), and the method further comprising: forming a polycrystalline silicon TFT (e.g., 22 (M1), Figs. 2 and 4) on the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 2015/0053935 in view of Ryu et al. US 2011/0266542.
Regarding claim 1, Gupta teaches an array substrate (e.g., Figs. 1, 2 and 4 for OLED display; or Figs. 1 and 6-8 for LCD display), comprising:
a substrate (e.g., 24, Fig. 4, [25]; or 24, Fig. 6, [25])

a polycrystalline silicon TFT (e.g., 108, Fig. 4, [41]; or 216, Fig. 6, [49]) located on the substrate.
Gupta does not explicitly teach a dual-gate oxide thin film transistor TFT.
Ryu teaches a dual-gate oxide thin film transistor TFT (e.g., Figs. 1C and Fig. 2H).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute that taught by Ryu for that taught by Gupta for the purpose of lowering a channel resistance of the display device, thereby enhancing field effect mobility of the display device, for example (e.g., Ryu, [8]).
Regarding claim 2, Gupta in view of Ryu teaches the array substrate according to claim 1, wherein, the polycrystalline silicon TFT comprises a polycrystalline silicon active layer (e.g., 90 (not labeled), Gupta, Fig. 4, [41]), a gate insulation layer (e.g., 92, Gupta, Fig. 4, [41]), a gate electrode (e.g., 94, Gupta, Fig. 4, [41]), at least one interlayer insulation layer (e.g., 116, 118, Gupta, Fig. 4, [41]), a source electrode (e.g., 100, Gupta, Fig. 4, [42]) and a drain electrode (e.g., 102, Gupta, Fig. 4, [42]), which are sequentially arranged on the substrate, and the source electrode and the drain electrode of the polycrystalline silicon TFT are in contact with the polycrystalline silicon active layer through two first through holes (e.g., two through holes in which 100 and 102 are disposed, Gupta, Fig. 4), respectively, the two first through holes being provided in the gate insulation layer (e.g., 92, Gupta, Fig. 4) and the at least one interlayer 
Regarding claim 5, Gupta in view of Ryu teaches the array substrate according to claim 1, further comprising a buffer layer (e.g., 54, Gupta, Fig. 4, [34]) covering the substrate, wherein the dual-gate oxide TFT (e.g., 112 of Gupta modified by Ryu; see the rejection to claim 1 above) and the polycrystalline silicon TFT (e.g., 108, Gupta, Fig. 4) are both located on a side of the buffer layer away from the substrate (e.g., Gupta, Fig. 4).
Regarding claim 6, Gupta in view of Ryu teaches the array substrate according to claim 1, wherein, the substrate comprises a display area (e.g., area including 240, Gupta, Fig. 6, [49]) and a peripheral area (e.g., area including 216, Gupta, Fig. 6, [49]), and the polycrystalline silicon TFT (e.g., 216, Gupta, Fig. 6) is located within the peripheral area, a bottom-gate electrode and a top gate electrode of the dual-gate oxide TFT (e.g., 120B, 180, Ryu, Fig. 2H) are electrically connected to a gate line (e.g., 120, Ryu, Fig. 1A, 2A, 2H), and a source electrode (e.g., 162, Ryu, Fig. 2H) of the dual-gate oxide TFT is electrically connected to a data line (e.g., Ryu, Fig. 1A), and the electrode for display is a pixel electrode (e.g., 230, Gupta, Fig. 6).
Regarding claim 7, Gupta in view of Ryu teaches the array substrate according to claim 2, wherein, the substrate comprises a display area (e.g., area including 114, Gupta, Fig. 4, [41]), and the polycrystalline silicon TFT (e.g., 108, Gupta, Fig. 4) and the dual-gate oxide TFT (e.g., 112 of Gupta modified by Ryu; see the rejection to claim 1 above) are located in the sub-pixel within the display area (e.g., OLED display pixel in the area including 114, Gupta, Fig. 4, [41]), and the electrode for display is an anode electrode (e.g., 44, Gupta, Fig. 4).

Regarding claim 11, Gupta in view of Ryu teaches a method for manufacturing the array substrate according to claim 1, comprising, forming a dual-gate oxide TFT (e.g., 112 of Gupta modified by Ryu; or 240 of Gupta modified by Ryu; see the rejection to claim 1 above) located in a sub-pixel and an electrode (e.g., 44, Gupta, Fig. 4, [34]; or 230, Gupta, Fig. 6, [51]) for display on the substrate, wherein a drain electrode of the dual-gate oxide TFT is electrically connected to the electrode for display (see the objection to claim 11 above), and the method further comprising: forming a polycrystalline silicon TFT (e.g., 108, Gupta, Fig. 4, [41]; or 216, Gupta, Fig. 6, [49]) on the substrate.
Allowable Subject Matter
Claims 3, 4, 8, 9 and 12-15 are objected to as being dependent upon a rejected base claim and for the reason of the above-discussed claim objections, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above-discussed claim objections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 23, 2021